Title: To George Washington from the Greeneville College Trustees, [March 1795]
From: Greeneville College Trustees
To: Washington, George


        
          [March 1795]
        
        The memorial of the trustees of Greeneville College in the territory of the United States of America South of the river Ohio representeth.
        That the Governor legislative council and Assembly of this territory have passed an Act for the purpose of a College to be called the Greeneville College.
        Our Country is exceeding healthy and abounds with inhabitants who have always been well affected to the general interests of the United States. But affluence and wealth so common to our fellow Citizens of the Atlantic States have not hitherto been so generally our portion. This may be ascribed to the as yet infancy of this country and its great remoteness from trade, the common source of wealth. Many parents in this territory who on account of their circumstances are unable to send their children abroad for an Education; could supply what might be necessary to have them educated provided there was a Seminary near home. We confess we have no fund to carry into effect the intent of the Act incorporating the College of which we are the trustees; And therefore do rely on Divine providence

and such Donations as may be given by those who are friends to religion and education—Considering that the Congress of the United States in their Legislative Capacity have power to encourage the promotion of learning and usefull knowledge, by endowing Colleges for that purpose instituted in such manner as they may deem consistent, We have sent forward a Memorial to the Honorable the Senate and house of representatives in Congress Assembled praying their Attention to the said College and such benefaction or endowment thereof as they may think proper. And that the said Memorial may be the more attended to We pray you Worthy Sir whom we consider the Guardian of our Common happiness to grant your Assistance and patronage to the end that the object of the said memorial may be for us obtained. And we your Memorialists as in duty bound will ever pray.
        Signed by order of Board
        
          Hezekiah Balch p. g. C.Robt Henderson Secretary of the board of trustees.
        
      